Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.
2.	Claims 1-3, 6, 9, 10, 13, 15, 17, 19, 21- 29 and 31-33 are all the claims.
3.	Claims 1, 9, 15, 17, 27, and 29 are amended and Claims 12, 14, 16, and 20 are canceled in the Response of 11/2/2022. 
4.	Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
5.	Claims 1-3, 6, 9, 10, 13, 15, 17, 19, and 21-29 are all the claims under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) Applicants have amended claim 9 to delete the broad recitation “…at least 90% identical to a sequence…of: SEQ ID NO: 17-24” with the narrower recitation “…of: SEQ ID NO: 17-24” remaining. 
b) The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims. 
Applicants allege “The relationship between pl of the binding domains to overall pH of the pharmaceutical composition is significant because a composition pH of 4.0 to 5.0 ensures that typically all domains of a bispecific antibody construct in the composition, as claimed, are sufficiently protonated so that intermolecular electrostatic repulsion takes place (see Fig. 2 of the Schuch Declaration) which results in increased stability of the antibody construct in the composition.” Applicants have amended generic Claim 1 to identify the pharmaceutical reagents comprising the composition that contribute to the final pH range

Claim Rejections - 35 USC § 112, fourth paragraph
7.	The rejection of Claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim. 

8.	The rejection of Claim 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn. Applicants have amended Claim 27 to recite narrower species for each of elements (b)-(d) in generic Claim 1.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	The rejection of Claims 19, 21, 25 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 19, 21, 25 and 27 for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) is a required feature of the claim is maintained. 
The Examiner does not dispute the truth of the matter asserted by Applicants for the art-known meaning of “m/V.” In fact, that is not even the point of the original grounds for rejection. There is/was NO misunderstanding of the meaning of “m/V.” To repeat and re-iterate, Applicants are simply requested to remove the parentheses from the phrase to clarify that the phrase is not exemplary but is descriptive of the invention.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
10.	The rejection of Claims 
	Applicants allegations have been considered on pp. 9-13 (inappropriately mislabeled under “The Rejection under 35 U.S.C § 112 (b) (Indefiniteness)” in the context of the 1.132 Declaration of Dr. Schuch. 
Despite Applicants bona fide efforts to substantiate the enablement for a reasonable number of working examples, the Declaration evidence cannot be entered on both legal and technical grounds based on the following deficiencies:
a) The declarants comment of record in the declaration on p.5 (footnote 1) averring to the introduction of data for MUC17 constitutes new matter:

    PNG
    media_image1.png
    108
    623
    media_image1.png
    Greyscale
Careful inspection of the application contents does not identify the mention nor the contemplation of a MUC17 species for the invention at the time of filing. To enter such data, Applicants are advised to file a Continuation-in-Part application. See MPEP 2163.01, 2163.04, 2163.07.
b) The POSA could not make or use the disclosed species of bispecific antibodies described in the formulations because the declarant has provided no information on the following: name of the antibody clone used for the tumor target Fv fragment to determine commercial availability or its being in the public domain; the amino acid sequence information for the antibody VH/VL domain used for the tumor target Fv fragment; name of the antibody clone used for the CD3 epsilon target Fv fragment to determine commercial availability or its being in the public domain; and the amino acid sequence information for the antibody VH/VL domain used for the CD3 epsilon target Fv fragment. The declaration evidence is not enabling where the materials used in the constructs is not disclosed. See MPEP 2164.
The rejection is maintained.

Conclusion
11.	No clams are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643